CLIFFORD, Circuit Justice.
Two principal objections were taken by the plaintiff to the proceedings before the justices. He insists, in the first place, that the justices were not regularly chosen, and consequently that they had no jurisdiction of the subject-matter, as shown by the certificates of discharge. Any two disinterested justices of the peace and of the quorum of the county were authorized by the tenth section of that act to examine the notification and return at the time and place of caption, and, if regular and in due form, “may hear, and, if requested, take in writing the disclosure of the debtor.” They are to proceed as is provided in the fourth section of the act; and if, upon the whole examination, they are satisfied that the debtor’s disclosure is true, they are authorized to proceed to administer to him the prescribed oath or affirmation. By the fourth section of the act it is provided that the justices are to be selected by the debtor; and it is insisted by the plaintiff that the justices in this case had not jurisdiction of the subject-matter, because it appears by the record of their proceedings that one of their number was chosen by the deputy marshal at the request of the debtor. Two answers-are made by the defendants to this objection. First, it is insisted that the record was improperly admitted, because the certificates-of discharge were conclusive evidence that the oath had been properly administered;, and, secondly, that if it was admissible, still it appears that the justices were properly selected. It is not denied that one was properly selected, and 1 am of the opinion that the other, according to the statement of the record, was selected in substantial compliance with the statute. Under that act, any two disinterested justices of the peace and of the. quorum of the county might be selected by the debtor; and it could not injuriously affect the rights of the plaintiff' that one of them was selected by the officer at the request of the debtor, provided the justice so selected was of the proper county and disinterested. In making the-selection, the officer acted for the debtor,, and the selection, when made, must be considered as the act of the debtor himself. He was present and made a written disclosure, and took the several oaths specified in the certificates, as appears by the records, and of course adopted the act of the officer in making the selection which was made by his-request For these reasons, I am of the opinion that the objection to the jurisdiction of the justices cannot be sustained. Having come to this conclusion, it is unnecessary to consider the other ground assumed by the-defendants on this branch of the case.
It is contended by the plaintiff, in the second place, that the notices given by the debt- or to the creditor were illegal and insufficient. On the part of the defendants, it is insisted that it was the duty of the justices to examine the notification and return, and that their adjudication that the notice was indue form and according to law is conclusive of the fact, and cannot be contradicted by the plaintiff. Similar questions have often been presented to the supreme court of the state, and, inasmuch as the question involves the construction of a state law, those decisions constitute the rule of decision in this ease, provided they announce a certain and settled construction applicable to the precise state of facts exhibited in the record. It was supposed at the argument that there was some inconsistency in the decisions of the-state court; but after a careful examination of the numerous cases referred to, no such, inconsistency is apparent. Beyond question, the only mode of citing the creditor under the statute in question is by a notification from a justice of the peace, issued on the *571complaint of the debtor to the prison-keeper, and on the application of the prison-keeper to the magistrate, and where it appears, by an agreed statement of facts, or by evidence admitted without objection, that the only notice to the creditor was issued by a justice of the peace on the application of the debtor without any application from the prisoner to the keeper of the jail, the justices have no jurisdiction of the subject-matter, or power to administer the necessary oath or affirmation, and their doings are consequently illegal and void. Knight v. Norton, 15 Me. 337; Neil v. Ford, 21 Me. 440. Prior to the first-named case, it had been held in Agry v. Betts, 12 Me. 415, that, under the act of 1822, it was within the judicial discretion of the justices to examine and pass upon the sufficiency of the return, and that such discretion was intrusted to them by law for their definitive determination. Acting upon the general and well-settled principle, that a matter which has once been determined by a court of competent jurisdiction is no longer an open question, except upon appeal, where it exists, or in some of the modes provided by law, the court say, we are satisfied that the court of the two justices was in the exercise of their proper jurisdiction when they passed upon the sufficiency of the return in question. Objection was made in that ease to the admission of the certificate of discharge and to its sufficiency; but the court admitted the certificate, and ruled that it was a full and sufficient defence to the action, and the plaintiff excepted. Subsequently the same question was again presented in Black v. Ballard, Id. 240; and the court expressly ruled that the certificate of the justices, that the creditor was notified according to law, must be received as conclusive evidence of that fact» Both of these decisions, however, preceded the case of Knight v. Norton; and it was supposed at the argument that they were at least shaken, if not overruled, by the latter case. But the court still held in Ware v. Ash, 16 Me. 386, that the adjudication of the justices, that notice had been given to the creditor according to law, was decisive of the sufficiency of the notice, and based their conclusion on the authority of Agry v. Betts, 12 Me. 415. That case was followed by Hanson v. Dyer, 17 Me. 98, where it was contended by the counsel of the plaintiff that the decision in Agry v. Betts had been varied or overruled. Toi that suggestion the court responded in very emphatic terms, denying the proposition, and showing that in Knight v. Norton it appeared by the agreed statement that none of the preliminary proceedings had been in conformity to the statute. Among other things, the court say the 'two cases' were decided upon facts and principles wholly different, and it is not now perceived how a decision could have been differently made consistent with the first principles of jurisprudence. During the same circuit the question was again presented to the court in the case of Churchill v. Hatch, Id. 412; and the same court again affirmed the doctrine laid down in Agry v. Betts that where it appears that the justices had jurisdiction of the subject-matter, their certificate that notice was duly given is conclusive. Where the certificate is regular in form, it is prima facie evidence of jurisdiction, and throws the burden upon the plaintiff to show that jurisdiction did not exist. Granite Bank v. Treat, 18 Me. 340. Nothing is offered, in this case, to show a want of jurisdiction, except what appears in the record, as to the selection of the justices and the supposed defect of notice? and I am of the opinion that neither of those-objections can avail the plaintiff. As it seems to this court, the first is entirely without merit; and in regard to the second, repeated decisions of the state court, in addition to those already mentioned, have determined that the adjudication of the justices is conclusive. Colby v. Moody, 19 Me. 111; Brown v. Watson, Id. 452. Technical as the distinction is between the leading cases, it is, nevertheless, one which has been clearly recognized and carefully observed by the supreme court of the state through a long period and in a series of decisions which leave no doubt as to the law as understood in the local tribunal; and there is nothing in Neil v. Ford, 21 Me. 440, inconsistent in the slightest degree with that view of the question. In that case, the citation to the creditor was introduced by the plaintiff without objection on the part of the defendants, and consequently the case, in the view of the court deciding it, fell within the principle laid down in Knight v. Norton, where the defect of no--tice was recited in the agreed statement It is true that the decision in Agry v. Betts was made in a case arising under the statute of 1822; but the supreme court of the state has expressly announced that they recognize no substantial difference between the statutes of 1822 and that of 1835. Like the former, the latter gives to the justices jurisdiction and power to examine the notification and return, and this, say the court, necessarily confers the power to decide upon their correctness. They examine with a view to decide, and their decision upon the point is made a part of their certificate. Cary v. Osgood, 18 Me. 154. When the tribunal composed of the two justices appears to have been duly organized, so as to acquire jurisdiction of the case, Shepley, J., says its judgment, as contained in the certificate, declaring that the debtor hath caused the creditor to be notified according to law, is conclusive, and evidence proposed with a view to control it is not legally admissible. Baker v. Holmes, 27 Me. 154. Much of the misapprehension upon the subject has arisen from the fact that the distinction between the case of Agry v. Betts and that of Knight v. Norton was not very satisfactorily explained in the decisions that immediately followed the latter case. Later decisions, however, have supplied that defi-*572■cieney, and afford a perfect solution of the difficulty. Clement v. Wyman, 31 Me. 54; Low v. Dore, 32 Me. 27. Referring to the various acts of the legislature for the relief of poor debtors. Shepley, J., says, in Neal v. Paine, 35 Me. 160, that it has long been the established construction of those statutes, that the justices are made the judges of the regularity of the preliminary proceedings; that their judgment, as exhibited in their certificate, is conclusive; and that no testimony can be legally admitted to prove their judgment to have been incorrect. To the same effect also is the case of Pike v. Hérriman. 39 Me. 53, where the same learned judge, after remarking that the justices must have decided upon the sufficiency of the notice before they proceeded to take the disclosure and administer the oath, says it has been uniformly held that their decision was conclusive upon the sufficiency of the notice, by virtue of the provisions of the statutes under which they have acted, unless in cases where all the facts have been submitted to the consideration of the court by an agreed statement. Without any further examination of decided cases, suffice it to say that I am of the opinion, as well from the language of the act under which these proceedings took place as from the authorities, that the adjudication of the justices, as contained in the respective certificates of discharge, that the debtor notified the creditor according to law, is conclusive of that fact, and that, in the absence of fraud, other evidence to control the adjudication of the justices is not legally admissible. Baker v. Holmes, 27 Me. 155. According to the agreement of the parties, the verdict must be set aside, and a new trial granted.